Case 0:20-cv-61915-MGC Document 39 Entered on FLSD Docket 04/16/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             Case No. 20-61915-Civ-COOKE/HUNT

  GOYARD ST-HONORE,

                Plaintiff,
  v.

  THE INDIVIDUALS, PARTNERSHIPS
  AND UNINCORPORATED ASSOCIATIONS
  IDENTIFIED ON SCHEDULE “A,”

              Defendants.
  __________________________________________/

       ORDER ADOPTING MAGISTRATE’S REPORT AND RECOMMENDATION
          THIS MATTER is before me upon the Honorable Patrick M. Hunt’s Report and
  Recommendation (the “Report”) (ECF No. 25) regarding Plaintiff’s Motion for Preliminary
  Injunction (the “Motion”) (ECF No. 6). The Undersigned referred the Motion to Judge Hunt
  on October 5, 2020 and December 11, 2020. ECF Nos. 8 and 13; see also 28 U.S.C. § 636(b).
  Judge Hunt held an evidentiary hearing on the Motion on January 5, 2021. In his Report,
  Judge Hunt notes that at the hearing “only counsel for Plaintiffs was present and available to
  present evidence supporting the Motion for Preliminary Injunction. Defendants have not
  responded to the Motion for Preliminary Injunction, nor made any filing in this case, nor
  have the Defendants appeared in this matter either individually or through counsel.” ECF
  No. 25 at pp. 1-2. Moreover, in his Report, Judge Hunt recommends that I grant the Motion.
  No objections were filed in relation to Judge Hunt’s Report.
          I have thoroughly conducted a de novo review of Plaintiff’s Motion for Preliminary
  Injunction, Judge Hunt’s Report and Recommendation, the record, and the relevant legal
  authorities. After review of the same, I find Judge Hunt’s Report clear, cogent, and
  compelling. Accordingly, it is ORDERED and ADJUDGED as follows:
       1. Judge Hunt’s Report and Recommendation on Plaintiff’s Motion for Preliminary
          Injunction (ECF No. 25) is AFFIRMED and ADOPTED as the Order of this Court.
       2. Plaintiff Goyard St. Honore’s Motion for Preliminary Injunction (ECF No. 6) is
Case 0:20-cv-61915-MGC Document 39 Entered on FLSD Docket 04/16/2021 Page 2 of 2




         GRANTED as specified in Judge Hunt’s Report and Recommendation.
     DONE and ORDERED in Chambers at Miami, Florida this 16th day of April 2021.




     Copies furnished to:
     Patrick M. Hunt, U.S. Magistrate Judge
     Counsel of record
